Citation Nr: 0335539	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  03-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C with 
residuals of peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from August 1945 to February 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied service connection for hepatitis C 
with residuals of peripheral neuropathy.

The Board recently, in December 2003, granted the veteran's 
motion to advance his case on the Board's docket.  The Board 
granted the motion because good or sufficient cause, i.e., 
his advanced age, supported doing this.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

Unfortunately, however, prior to actually deciding this case, 
the appeal must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

On a September 30, 2003, Appeal Hearing Options Election 
form, the veteran requested a videoconference hearing before 
a Member of the Board (Veterans Law Judge (VLJ)).  He waived 
his right to an in-person hearing before a VLJ.  He also 
checked the box to request a hearing before a VLJ of the 
Board when submitting his Substantive Appeal (VA Form 9) on 
the very same date, September 30, 2003.  



The first page of the November 2003 Certification of Appeal 
(VA Form 8) indicates the veteran did not request a hearing, 
but page 2 of this document acknowledges a Board hearing was 
requested and the case placed on the Travel Board or video-
conference docket.  However, there is no written indication 
or other statement in the claims file that a Board hearing 
ever was held or that the veteran waived his right to this 
type of hearing after requesting it.  So he still has a right 
to a videoconference hearing before a VLJ of the Board, and 
one must be scheduled.  38 C.F.R. §§ 20.700, 20.704 (2003).

Accordingly, the case is REMANDED to the RO for the 
following: 

1.  Schedule the veteran for a 
videoconference hearing before a VLJ of 
the Board as soon as possible, 
particularly in light of the recent 
granting of his motion to advance his 
appeal on the Board's docket.  Notify him 
of the date, time and location of his 
hearing, and put a copy of this letter in 
his claims file.  If, for whatever 
reason, he decides that he no longer 
wants this type of hearing (or any other 
type of hearing before the Board), then 
he should indicate this in writing and 
it, too, should be documented in his 
claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


